Citation Nr: 1142328	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension, as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Keith D. Snyder, attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from November 1967 to May 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In October 2010, the Board denied an initial rating in excess of 30 percent for PTSD.  The Veteran appealed the denial of an increased initial rating to the United States Court of Appeals for Veterans Claims (Court), and in April 2011, the Court vacated the Board's decision and remanded the matter to the Board.

The Board notes that the October 2010 decision also remanded issues of entitlement to service connection for hypertension and entitlement to a total disability rating for individual unemployability (TDIU).  However, these issues not been returned to the Board; as such, they will not be considered herein.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Review of the record, specifically the October 2011 representative statement, indicates that there are outstanding, relevant VA treatment records.  The representative specifically did not waive consideration of those records by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2011).  These must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, because the matter is already being remanded, another VA examination should be conducted to determine the current status of the PTSD.  See Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, particularly those dating after February 27, 2010.  Ask the Veteran about the existence of any non-VA treatment records.  Request any reported records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his psychiatric disability. All testing deemed necessary by the examiner should be performed and the results reported in detail. The claims folder must be available for review by the examiner in conjunction with the examination.

3.  Review development conducted on previously remanded claims of service connection for hypertension as secondary to PTSD and entitlement to TDIU.  

4.  After completion of the directives in this remand and the development required by the October 2010 remand.  Thereafter, readjudicate the claim of entitlement to a higher initial rating for PTSD, service connection for hypertension and entitlement TDIU.  If any benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



